UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended March31, [ ] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from [ ] to [ ] Commission file number 000 19949 Torrent Energy Corporation (Exact name of registrant as specified in its charter) Colorado 84-1153522 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11918 SE Division, Suite 197, Portland, OR 97266 (Address of principal executive offices) (Zip Code) Issuer’s telephone number:503.224.0072 Securities registered pursuant to Section12(b) of the Act: Title of each class Nil Name of each exchange on which registered Nil Securities registered pursuant to Section12(g) of the Act: Shares of Common Stock, $0.001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes [ ] No [X] Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.Yes [X] No [ ] Indicate by check mark ifdisclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained in this form, and will notbe contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer,” “large accelerated filer” and "smaller reporting company" in Rule 12b 2 of the Exchange Act.(Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b 2 of the Exchange Act)Yes [ ]No [X] State issuer’s revenues for its most recent fiscal year.$Nil State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked prices of such common equity, as of a specified date within 60days.(See definition of affiliate in Rule 12b 2 of the Exchange Act.) 41,012,047 shares of common stock at $0.04 per share $1,640,482 (1) Closing price on July 11, 2008. State the number of shares outstanding of each of the issuer’s classes of equity stock, as of the latest practicable date. 41,732,547 shares of common stock issued and outstanding as of July 11, 2008 Explanatory Note:Torrent Energy Corporation is filing this Amendment No. 1 to its annual report on Form 10-K/A to supplement the information required by Part III (Items 10, 11, 12, 13 and 14) of Form 10-K.Torrent Energy Corporation currently does notplan to file a definitive proxy statement pursuant to Regulation 14A with the Commission within 120 days from the end of the fiscal year covered by the Form 10-K. 2 PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS, AND CORPORATE GOVERNANCE As of July 25, 2008, our directors and executive officers, their ages, positions held, and duration as such, are as follows: Name Position Held with our Company Age Date First Elected or Appointed John D. Carlson President, Chief Executive Officer and Director 54 June 30, 2004 Pete J. Craven Chief Financial Officer and Secretary 51 December 19. 2007 Currentlywe have only one seat filledon our board of directors.Our sole director holds office until the next annual meeting of the stockholders or until his successors has been elected and qualified. Our former Chairman and director, William A. Lansing, resigned as our Chairman and as a director effective April 26, 2008.Our three other former directors, George Hampton, Curtis Hartzler and Michael Raleigh, resigned as directors of our Company effective March 14, 2008.Messrs.
